[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10532                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               JUNE 21, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                         D.C. Docket No. 3:06-cr-00147-VMC-MCR-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,


                                            versus

MYRON CHRISTOPHER CANTY,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (June 21, 2011)

Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.



PER CURIAM:
       Myron Christopher Canty appeals his 77-month total sentence, imposed at

resentencing, for possession of a firearm by a convicted felon and possession of

counterfeit currency, 18 U.S.C. §§ 472 and 922(g)(1). Following our remand in

United States v. Canty, 570 F.3d 1251 (11th Cir. 2009) (Canty I), the district court

recalculated Canty’s sentence absent an armed career criminal (“ACCA”)

enhancement. As part of the revised calculations, the district court applied a base

offense level of 24 for Canty’s firearm offense, pursuant to U.S.S.G.

§ 2K2.1(a)(2), after finding that his prior convictions for opposing an officer with

violence and escape while in transport were crimes of violence.1

       On appeal, Canty argues the district court’s determination that both prior

convictions were crimes of violence was erroneous. With respect to his conviction

for opposing an officer with violence, Canty asserts that the district court could

not conclude that it was a crime of violence as defined in U.S.S.G. § 4B1.2(a)(1)

because Florida’s resisting-with-violence statute did not actually require violent

force, and did not qualify under § 4B1.2(a)(2) because the statute did not require

that an offender purposely use force. Canty also argues that escape while in

transport did not qualify under § 4B1.2(a), asserting that it was not similar in kind


       1
         Canty conceded that a third conviction, for cocaine possession, was a serious drug
offense, and therefore the district court needed to find that only one additional conviction
qualified as a crime of violence for scoring under § 2K2.1(a)(2).

                                                2
to the purposeful, violent, and aggressive offenses enumerated in § 4B1.2(a)(2)

because it may be committed passively and any risk it bore was not inherent in the

act itself but rather in the possibility of interruption.

       We affirm Canty’s sentence based on two recent decisions of this Court that

have held both of his potential predicate crimes were crimes of violence. In

United States v. Nix, 628 F.3d 1341 (11th Cir. 2010), this Court held that a

conviction under Fla. Stat. § 843.01 was a crime of violence under 18 U.S.C. §

924(e)(2)(B)(ii). We have previously held that cases decided under that statute’s

residual clause apply to residual clause cases under the career offender provision,

U.S.S.G. § 4B1.2(a). United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.

2008). Similarly, in United States v. Proch, __ F.3d __ (11th Cir. Apr. 26, 2011),

we held that a conviction for escape from while being transported to or from jail

under Fla. Stat. § 944.40 constituted a crime of violence. Therefore, we affirm the

Canty’s sentence.

       AFFIRMED.2




       2
              Canty’s request for oral argument is denied.

                                               3